Citation Nr: 0113798	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-00 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right testicular injury. 
 
2.  Entitlement to an increased rating for plantar warts, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

A Travel Board Hearing was held in March 2001, before the 
Board Member signing this document, sitting at the RO.  The 
Board Member had been designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2000).  A transcript of the hearing testimony is on file.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed before the date of enactment 
but not yet final as of that date.

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  At the March 2000 hearing the veteran testified 
as to the circumstances of the in-service testicular injury.  
He related that he was hospitalized for treatment of the 
testicular injury and that the residuals include a scar on 
the right testicle.  Inasmuch as a scar is an observable 
manifestation subject to lay observation, the veteran's 
testimony concerning this matter constitutes competent 
evidence of current disability and indicates that the 
disability or symptoms may be associated with his military 
service.  Thus, there is a reasonable possibility that an 
examination would aid in substantiating the claim.  The Board 
finds that an examination would be useful in determining 
likelihood of a relationship between the veteran's current 
residuals of a testicular injury, if any, and his period of 
service.  In view thereof, the Board has determined that the 
appellant should be afforded a VA examination for the purpose 
of obtaining a fully informed medical opinion regarding the 
relationship between the veteran's current residuals of a 
testicular injury, if any, and his period of service.

Regarding the proper rating for the veteran's plantar warts, 
the veteran asserts that his warts are productive of pains 
and aches of his feet.  The report of the most recent VA 
examination in May 2000 reflects that no medical records were 
provided for review prior to examination, and the veteran was 
a vague historian.  

In any event, the veteran is service connected for plantar 
warts of the right foot and he has reported that he sees a 
podiatrist at the VA every 4 to 6 weeks to shave his warts.  
The records of these visits to the podiatry clinic do not 
appear to be of record.  The RO should request these records 
from the VAMC.  Moreover, the veteran has a long and 
extensive history of musculoskeletal and lower extremity 
problems.  The records must be reviewed in conjunction with a 
VA examination.  Therefore, the Board finds that a 
longitudinal review of the service medical records and post 
service medical evidence is necessary in order to properly 
evaluate the symptoms attributable to the veteran's plantar 
warts.  

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  The veteran is also advised 
that while the case is on remand status, he is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his plantar 
warts, or for residuals of a right 
testicle injury, not already associated 
with the claims file.  After securing any 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran, to 
include records from the VAMC where the 
veteran sees a podiatrist for treatment 
for his warts.  To the extent an attempt 
to obtain records is unsuccessful, the 
claims folder should reflect the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Following completion of the above 
development, the veteran should be 
afforded a podiatry examination in order 
to determine the severity of the veteran's 
plantar wart disability.  All testing 
deemed necessary should be performed.  The 
claims folder must be made available to 
and be thoroughly reviewed by the examiner 
in connection with the examination.  The 
examiner is requested to indicate whether 
the plantar wart disability results in any 
functional impairment, particularly on 
extended use.  All functional limitations 
are to be identified, including any 
functional impairment due to pain, 
weakened movement, excess fatigability or 
incoordination on movement of the feet.  
All special tests and studies should be 
conducted as indicated, and all objective 
findings should be noted in detail.  The 
examiner should identify all pathology 
which may be present with regard to each 
foot.

4.  The RO should arrange for the veteran 
to undergo a VA genitourinary examination 
to determine the nature and extent of any 
currently residuals of a right testicular 
injury.  All indicated studies should be 
performed and all findings should be 
reported in detail.  With respect to any 
currently present testicular disorders, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
that any of the disorders is etiologically 
related to a disorder or injury noted in 
service.  The rationale for all opinions 
expressed should be provided and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance in the 
adjudication of the veteran's claim.  The 
claims folder must be made available to 
and be thoroughly reviewed by the examiner 
in connection with the examination.

5.  Following completion of the above 
actions, the RO must review the claims 
folder, considering the recently submitted 
evidence and undertake any additional 
development warranted.  Further the RO 
must ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (compliance 
of a Court or Board directive is neither 
optional nor discretionary).

6.  The RO should then readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

